El Juez Peesideute Se. Iíeestández,
emitió la opinión del tribunal.
El. presente es un recurso de apelación interpuesto contra una orden de la Corte de Distrito dé San Juan, desestimando una moción en solicitud de nuevo juicio en el caso arriba expresado.
La sentencia final en dicho caso fué dictada por la Corte de Distrito de San Juan el 9 de agosto de 1911, y habiendo sido recurrida por la parte demandada para ante esta Corte Su-prema, fué decidido el recurso por nuestra sentencia de esta misma fecha, confirmatoria de la apelada.
En 22 de agosto de 1911 el demandado notificó al tribunal inferior con igual notificación a la parte demandante su intención o propósito de solicitar un nuevo juicio por irregu-laridad en los procedimientos de la corte y de la parte con-traria, por insuficiencia de la prueba para justificar la sen-tencia y por errores de derecho cometidos en el juicio a los que opuso excepción la parte solicitante, anunciando a la vez que la moción de nuevo juicio se haría mediante declaraciones escritas o juradas y se fundaría además en los autos del pleito, en las minutas de la corte y en un pliego de excep-ciones y exposición del caso. »
La moción anunciada de nuevo juicio se hizo en 24 de abril de 1912 y fué declarada sin lugar por resolución de 31 de julio del mismo año, contra cuya resolución, según dejamos indicado, es que se ha interpuesto el presente recurso.
Fúndase el recurso según expresa la parte apelante, en los errores de derecho cometidos en el juicio a los que opuso excepción el demandado, en los errores de derecho cometi-dos en la sentencia y en que la prueba no sólo es insuficiente para sostenerla, sino que demuestra la procedencia de una *627orden de non suit, por la cual debiera haberse desestimado la demanda con las costas al demandante
Los errores que en su alegato puntualiza y enumera la parte apelante en apoyo de su recurso son los mismos en que ba fundado el otro recurso de apelación interpuesto contra la sentencia, según se demuestra por el examen de los autos y de los alegatos. Las cuestiones planteadas en ambos recur-sos son idénticas. En la opinión que sostiene la sentencia ya pronunciada hemos considerado y resuelto dichas cuestiones.
En tales circunstancias la sentencia expresada ha venido a ser la ley que ha de regular este caso y en su consecuencia debe confirmarse la orden denegatoria de nuevo juicio.

Confirmada.

Jueces concurrentes: Sres Asociados MacLeary, Wolf, del Toro y Aldrey.